Citation Nr: 0815951	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  05-04 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel







INTRODUCTION

The veteran served on active duty from November 1977 to 
November 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.
  
The Board has reviewed the veteran's claims file and observes 
a prior claim for service connection for a chronic cardiac 
disability, to account for chest pains and ectopic rhythm, 
was denied in an unappealed March 1999 RO decision.  See 38 
U.S.C.A. §§ 5108, 7014, 7105; 38 C.F.R. § 3.156.

Nevertheless, while the prior final denial concerned a 
chronic cardiac disability to account for chest pains and 
ectopic rhythm, the current claim on appeal concerns coronary 
artery disease.  As indicated in 38 C.F.R. § 4.104, 
Diagnostic Codes 7099 and 7005, these two disabilities are 
listed separately and are different for purposes of VA 
adjudication.  In Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a claim for one diagnosed 
disease or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury.  Rather, the two 
claims must be considered independently.  See Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996).  

In view of Boggs, it is the preliminary determination of the 
Board that the claim of service connection for coronary 
artery disease was not previously adjudicated in a prior 
final denial, as that denial addressed a different 
disability, and should be addressed on a de novo basis.  The 
claim will thus be adjudicated on its merits, rather than as 
an application to reopen.


FINDING OF FACT

The veteran's current heart disorder is not related to his 
active military service.


CONCLUSION OF LAW

The veteran's current heart disorder was not incurred in or 
aggravated by his active military service, nor may it be 
presumed to have been.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  A proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide; and must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  This line of decisions 
reflects that a comprehensive VCAA letter, as opposed to a 
patchwork of other post-decisional documents (e.g., 
Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  At the same 
time, VCAA notification does not require an analysis of the 
evidence already contained in the record and any inadequacies 
of such evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
September 2003.  As this letter was issued prior to the 
appealed rating decision, this case raises no procedural 
concerns in view of the Mayfield line of decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, any deficiencies of such notification would not be 
prejudicial, as this case involves only a service connection 
claim.  With service connection cases, no disability rating 
or effective date is assigned when service connection is 
denied.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  The Board also notes that the veteran 
has been afforded a comprehensive VA examination in 
conjunction with this appeal, addressing the nature and 
etiology of the disorder at issue.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Accordingly, the 
Board finds that no prejudice to the veteran will result from 
an adjudication of this appeal in this Board decision.  
Rather, remanding this case for further VCAA development 
would be an essentially redundant exercise and would result 
only in additional delay with no benefit to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995). For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including cardiovascular 
diseases, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

During service, the veteran complained of chest pains.  He 
described a tightness in the mid-chest.  Following testing, 
the treating physician ruled out cardiac ischemia in June 
1997.

After service, the veteran underwent a VA general medical 
examination in February 1999, during which he reported chest 
pain.  In rendering a diagnosis, however, the examiner found 
that it was unlikely that the chest pain was from a cardiac 
cause.  The Board does note that this examiner did not review 
the claims file.  

Subsequently, the veteran suffered a non-Q wave myocardial 
infarction in 2003 and was treated with a cardiac 
catheterization.  In August 2003, the veteran underwent a 
four-vessel coronary artery bypass grafting surgery at 
Providence Hospital.  At that time, he was noted to have a 
"significant past cardiac history," but without further 
specific information as to etiology.

A VA examination was conducted in June 2005.  The VA examiner 
reviewed the veteran's claims file, including service medical 
records and private treatment records from Providence 
Hospital.  The VA examiner opined that it was less likely 
than not that the 1997 complaints of chest pain were 
indicative of cardiovascular disease in service.  The chest 
pain in service was ruled to be not cardiac in origin.  The 
stress test revealed no ischemic changes.  Also, the 
veteran's description of the chest pain in service was 
different from the pain he experienced prior to the 
myocardial infarction.  The VA examiner noted that there 
likely was some anatomic atherosclerosis of the coronary 
arteries in 1997, but that it was asymptomatic at that time.  

In the present case, the veteran was noted to have 
cardiovascular symptomatology, albeit with no chronic 
disorder diagnosed at that time.  His current heart disorder 
was diagnosed in 2003, several years following separation 
from service.  The noted VA examination report clearly 
indicates that no causal link between such disorder and in-
service symptomatology exists, and the veteran has presented 
no competent medical evidence to the contrary.  

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion.  The veteran, 
however, has not been shown to possess the requisite medical 
training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute medical evidence and lacks 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); see also Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for a heart disorder, 
and this claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for heart disorder is 
denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


